DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 6 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of the metallic end fitting of Figure 3 (Species II) in the reply filed on August 2, 2021.

Status of Claims
	Claims 1-13 are pending. Claim 6 stands withdrawn as noted above.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 9, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/180901 (Hyson; the citations being taken from the US equivalent, US 2018/0100538) in view of US 7,874,925 (Dewhirst).
Regarding claim 1, Hyson discloses a metallic end fitting (424) for a given tubular component made of fibre reinforced polymer matrix composite material (see paragraph [0093] and Figures 34-38), the end fitting comprising:
first (435) and second (433) concentric surfaces extending longitudinally along a central axis to form a socket (G) for receiving an end of the tubular component,
wherein the socket has an outer diameter defined by the first surface, and an inner diameter defined by the second surface, wherein the outer diameter and inner diameter are chosen to provide an interference fit with respective outer and inner surfaces of the given tubular component when the component is press fitted into the socket (see paragraph [0160]);
wherein each of the first and second concentric surfaces comprises one or more longitudinal cutting teeth (435b, 433b; sinusoidal splines as set forth in paragraph [0160]) arranged to cut one or more longitudinal grooves into the respective outer and inner surface of the given tubular component when the component is press fitted into the socket (an intended use recitation which holds no patentable weight on the claim as the claim is directed only to the metallic end fitting), and 
the first surface (435) facing radially inwardly and comprising a plurality of splines (435b) extending along the central axis, each spline flanked by a pair of troughs extending along either side of the spline and projecting radially outwardly and each spline projecting radially inwardly from the outer diameter, to form a corresponding plurality of longitudinal cutting teeth, adjacent cutting teeth being spaced apart by lands extending circumferentially at the outer diameter (an inherent feature of splined surfaces).
Hyson does not expressly disclose the troughs extending along either side of the spline and projecting radially outwardly to a diameter greater than the outer diameter.
Dewhirst teaches a first surface facing radially inwardly and comprising a plurality of splines (Te) extending along the central axis, each spline flanked by a pair of troughs (Tr) extending along either side of the spline and projecting radially outwardly to a diameter (Dtr) greater than an outer diameter (Dcr), and each spline projecting radially inwardly from the outer diameter, to form a corresponding plurality of longitudinal cutting teeth, adjacent cutting teeth being spaced apart by lands extending circumferentially at the outer diameter (see Figures 5 and 6). Dewhirst teaches this structure allows an end fitting to support the required ultimate compressive and tensile loads as well as being able to transmit both design static and cyclic torque (see column 4, lines 47-52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end fitting of Hyson such that the troughs extending along either side of the spline and projecting radially outwardly to a diameter greater than the outer diameter, as taught in Dewhirst, in order to allow the end fitting to support the required ultimate compressive and tensile loads as well as being able to transmit both design static and cyclic torque.
Regarding claim 2, Hyson teaches the one or more cutting teeth comprise a plurality of axial or helical splines (sinusoidal splines as set forth in paragraph [0160]).
Regarding claim 7, Hyson teaches the socket (G) comprises an open end arranged to receive an end of the given tubular component (22; see, e.g., Figure 31), an end portion providing the open end, and splined surface portions providing the first (435) and second (433) concentric surfaces, wherein the end portion comprises further first and second lead-in surfaces that are angled to extend radially away from the outer and inner diameters (see the opening end of the socket in Figure 37).
Regarding claim 9, Hyson teaches the end fitting (424) is a one-piece component (see Figure 37 and paragraph [0160]).
Regarding claim 10, Hyson teaches a tubular component (22) made of fibre reinforced polymer matrix material (see, e.g., Abstract) inserted into the socket (G) of an end fitting (424).
Regarding claim 13, the combination of Hyson and Dewhirst teaches a method of assembling a torque transmission/drive shaft (see Figures 20, 31, and 34-38 of Hyson), comprising:
providing a tubular component (22 of Hyson) made of fibre reinforced polymer matrix material (see Abstract of Hyson); and
press fitting (see paragraph [0160] of Hyson) a metallic end fitting (424 of Hyson) according to claim 1 onto each end of the tubular component (see Figure 20 at 224, 226 of Hyson).
Regarding claim 15, Hyson discloses a metallic end fitting (424) for a given tubular component made of fibre reinforced polymer matrix composite material (see paragraph [0093] and Figures 34-38), the end fitting comprising:
first (435) and second (433) concentric surfaces extending longitudinally along a central axis to form a socket (G) for receiving an end of the tubular component,
wherein the socket has an outer diameter defined by the first surface, and an inner diameter defined by the second surface, wherein the outer diameter and inner diameter are chosen to provide an interference fit with respective outer and inner surfaces of the given tubular component when the component is press fitted into the socket (see paragraph [0160]);
wherein each of the first and second concentric surfaces comprises one or more longitudinal cutting teeth (435b, 433b; sinusoidal splines as set forth in paragraph [0160]) arranged to cut one or more longitudinal grooves into the respective outer and inner surface of the given tubular component when the component is press fitted into the socket (an intended use recitation which holds no patentable weight on the claim as the claim is directed only to the metallic end fitting), and
the second surface (433) facing radially outwardly and comprising a plurality of splines (433b) extending along the central axis, each spline flanked by a pair of troughs extending along either side of the spline and projecting radially inwardly, and each spline projecting radially outwardly from the inner diameter, to form a corresponding plurality of longitudinal cutting teeth, adjacent cutting teeth being spaced apart by lands extending circumferentially at the inner diameter (an inherent feature of splined surfaces).
Hyson does not expressly disclose the troughs extending along either side of the spline and projecting radially inwardly to a diameter less than the inner diameter.
Dewhirst teaches a first surface facing radially inwardly and comprising a plurality of splines (Te) extending along the central axis, each spline flanked by a pair of troughs (Tr) extending along either side of the spline and projecting radially outwardly to a diameter (Dtr) greater than an outer diameter (Dcr), and each spline projecting radially inwardly from the outer diameter, to form a corresponding plurality of longitudinal cutting teeth, adjacent cutting teeth being spaced apart by lands extending circumferentially at the outer diameter (see Figures 5 and 6). Dewhirst teaches this structure allows an end fitting to support the required ultimate compressive and tensile loads as well as being able to transmit both design static and cyclic torque (see column 4, lines 47-52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end fitting of Hyson such that the troughs extending along either side of the spline and projecting radially outwardly to a diameter greater than the outer diameter, as taught in Dewhirst, in order to allow the end fitting to support the required ultimate compressive and tensile loads as well as being able to transmit both design static and cyclic torque.
The combination of Hyson and Dewhirst does not expressly teach the troughs extending along either side of the spline and projecting radially inwardly to a diameter less than the inner diameter, and instead teaches the opposite structure, where the troughs extending along either side of the spline and projecting radially outwardly to a diameter greater than the outer diameter on the first surface.
Applicant is reminded that it has been held that a reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of the combination of Hyson and Dewhirst such that the troughs extending along either side of the spline on the second surface and projecting radially inwardly to a diameter less than the inner diameter, since it has been held that a reversal of the essential working parts of a device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to apply the different diameter structure of the first surface taught by Dewhirst on the second surface instead depending upon the intended stresses to be imparted on the end fitting, as well as other external limitations, such as tooling. 

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hyson and Dewhirst, and further in view of WO 2005/054694 (Chan).
Regarding claim 4, the combination Hyson and Dewhirst teaches the metallic end fitting of claim 1, but does not expressly disclose at least one of the first (435 of Hyson) and second (433 of Hyson) concentric surfaces is angled relative to the central axis.
Chan teaches a metallic end fitting (2), wherein at least one of first (21) and second (9) concentric surfaces is angled relative to the central axis (see Figure 1). Chan discloses this structure relieves stress placed upon the end fitting and corresponding shaft when assembled and in use (see page 11, lines 6-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of the combination of Hyson and Dewhirst such that at least one of the first and second concentric surfaces is angled relative to the central axis, as taught in Chan, in order to relieve stress placed upon the end fitting and corresponding shaft when assembled and in use.
Regarding claim 5, the combination of Hyson and Dewhirst teaches the metallic end fitting of claim 4, but does not expressly disclose the first (435 of Hyson) and second (433 of Hyson) surfaces are angled to converge towards the central axis from an open end of the socket (G of Hyson) that receives the end of the tubular component (22 of Hyson).
Chan teaches a metallic end fitting (2), wherein first (21) and second (9) surfaces are angled to converge towards a central axis from an open end of a socket that receives the end of a tubular component (1). Chan discloses this structure relieves stress placed upon the end fitting and corresponding shaft when assembled and in use (see page 11, lines 6-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of the combination of Hyson and Dewhirst such that the first and second surfaces are angled to converge towards the central axis from an open end of the socket that receives the end of the tubular component, as taught in Chan, in order to relieve stress placed upon the end fitting and corresponding shaft when assembled and in use.
Regarding claim 11, the combination of Hyson and Dewhirst teaches the end fitting assembly of claim 10, but does not expressly disclose the socket (G of Hyson) is tapered on at least one of the first (435 of Hyson) and second (433 of Hyson) concentric surfaces and the tubular component comprises tapered outer and/or inner surfaces inserted into the tapered socket.
Chan teaches a metallic end fitting (2), wherein a socket is tapered on at least one of first (21) and second (9) concentric surfaces and a tubular component (1) comprises tapered outer and/or inner surfaces inserted into the tapered socket.
 Chan discloses this structure relieves stress placed upon the end fitting and corresponding shaft when assembled and in use (see page 11, lines 6-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of the combination of Hyson and Dewhirst such that the socket is tapered on at least one of the first and second concentric surfaces and the tubular component comprises tapered outer and/or inner surfaces inserted into the tapered socket, as taught in Chan, in order to relieve stress placed upon the end fitting and corresponding shaft when assembled and in use.
Regarding claim 12, Chan teaches the end fitting assembly comprises an adhesive bond between the first surface (21) of the socket and an outer surface of the tubular component (1), and/or an adhesive bond between the second surface (9) of the socket and an inner surface of the tubular component (see page 12, line 20, through page 13, line 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hyson and Dewhirst, and further in view of US 9,227,375 (Carrere).
The combination of Hyson and Dewhirst teaches the socket (G of Hyson) comprises an open end arranged to receive an end of the given tubular component (22 of Hyson) and a base at an opposite end of the socket, but does not expressly disclose the base comprises an undercut having a diameter different to the outer and/or inner diameter.
Carrere teaches a base comprising an undercut (50) having a diameter different to an outer and/or inner diameter better distributes stresses over the length of the joint of a metallic end fitting and corresponding shaft (see Figure 6 and column 3, lines 3-17). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of the combination of Hyson and Dewhirst such that the base comprises an undercut having a diameter different to the outer and/or inner diameter, as taught in Carrere, such that stresses are better distributed over the length of the joint of a metallic end fitting and corresponding shaft.

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed July 5, 2022, with respect to the rejection(s) of claim(s) 1-3, 7, 9, 10, and 13 under 35 U.S.C. 102(a)(1) over Hyson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
July 25, 2022